DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2021 has been entered.
Response to Arguments
Due to the amendments filed 01/25/2021 the previous rejection of the claims under 35 USC 112 have been withdrawn.
Due to the amendments filed 01/25/2021 the previous rejection of the claims under 35 USC 102 and 103 have been withdrawn.
Allowable Subject Matter
Claims 1-13, 16, and 26-28 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 26, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “selecting, using an encoding matrix, a first set of intensities and a second set of intensities for a first set of wavelengths…determining, during a decoding phase, and using the inverse of the encoding matrix, a plurality of wavelength-dependent signals, each of which is associated with a corresponding wavelength of the first set of wavelengths.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
The remaining claims are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877